Citation Nr: 0411962	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD that he contends he developed as a result of an assault 
that occurred during service.  Upon reviewing the veteran's 
medical records and considering the statements submitted in 
support of his claim, the Board finds that the veteran should 
be scheduled for a VA PTSD examination to address his 
contentions concerning this claim.  38 C.F.R. § 3.159.  In 
this regard, the Board notes that the record is unclear as to 
whether the veteran has been diagnosed with PTSD.  The 
veteran should also be asked to provide the names of any non-
VA providers that have treated him for psychiatric problems.

Accordingly, the case is hereby REMANDED for the following:

1.  Any VA medical records documenting 
treatment of the veteran's psychiatric 
problems which are not already of record 
should be associated with the claims 
files.

2.  The veteran should be contacted and 
asked to identify (names, addresses and 
dates) all sources of non-VA treatment 
for his psychiatric problems.  The RO 
should take appropriate steps to obtain 
any such records and associate them with 
the claims file.

3.  The veteran should be afforded a VA 
psychiatric examination.  It is 
imperative that the examiner review the 
claims folder prior to the examination.  
The examiner should state whether the 
veteran has PTSD, and, if so, should 
render an opinion as to whether the 
veteran's PTSD the result of an inservice 
assault.

4.  Following the aforementioned 
development, the issue of service 
connection for PTSD should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



